This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A15-1423

                                    State of Minnesota,
                                       Respondent,

                                            vs.

                                 Michael Jerald Mattison,
                                       Appellant.

                                Filed September 26, 2016
                                        Affirmed
                                      Reilly, Judge

                               Mower County District Court
                                File No. 50-CR-14-1891

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Kristen Nelsen, Mower County Attorney, Scott A. Hersey, Special Assistant County
Attorney, Austin, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Suzanne M. Senecal-Hill,
Assistant Public Defender, St. Paul, Minnesota (for appellant)

         Considered and decided by Halbrooks, Presiding Judge; Johnson, Judge; and Reilly,

Judge.

                          UNPUBLISHED OPINION

REILLY, Judge

         Appellant challenges his conviction of first-degree controlled substance crime,

arguing that the district court committed reversible error by refusing to suppress evidence
found in his vehicle during a traffic stop because (1) the police officer illegally expanded

the scope of the traffic stop; (2) the officer lacked probable cause to believe there were

controlled substances in the vehicle under the automobile exception to the warrant

requirement; and (3) the search was not a valid search incident to arrest. Because the

district court did not err in denying the motion to suppress, we affirm.

                                          FACTS

       On August 5, 2014, at approximately 10:37 p.m., Austin Police Officer Walski

initiated a traffic stop for a car with an illegal window tint. Appellant Michael Jerald

Mattison owned the car and was seated in the passenger seat. Appellant’s fiancée, Jami

Weatherly, was driving the car. The officer observed that Weatherly was “chewing on her

lips [and] on the inside of her lip,” “appeared to be on the nod,” had “constricted” pupils

and half-closed eyes, and had sores on her face and arms. The officer also noticed the

smell of marijuana coming from inside the vehicle. The officer performed a series of field

sobriety tests on Weatherly and concluded that she failed or performed “very poorly” on

these tests. Weatherly submitted to a preliminary breath test, which came back negative.

Based upon his training and observations, the officer concluded that Weatherly was under

the influence of a controlled substance and placed her under arrest. The officer performed

a search of the vehicle because the “odor of marijuana coming from the vehicle” coupled

with Weatherly’s behavior led the officer to believe there was a controlled substance in the

vehicle. The officer discovered a white substance in the center console which was later

identified as 442.74 grams of methamphetamine. The state charged appellant with one

count of first-degree controlled substance crime.       Appellant moved to suppress the


                                             2
evidence obtained from his vehicle at the time of his arrest and dismiss the complaint,

which the district court denied. Appellant waived his right to a jury trial and opted for a

stipulated-facts trial pursuant to Minn. R. Crim. P. 26.01, subd. 4. The district court found

appellant guilty. This appeal follows.

                                      DECISION

         Appellant challenges the district court’s denial of his motion to suppress. When

reviewing a pretrial order on a motion to suppress, we review the factual findings for clear

error and the legal determinations de novo. State v. Ortega, 770 N.W.2d 145, 149 (Minn.

2009).

                                              I.

         The United States and Minnesota Constitutions prohibit unreasonable searches and

seizures. U.S. Const. amend. IV; Minn. Const. art. I, § 10. An officer may conduct a

limited investigatory stop if the officer has reasonable, articulable suspicion of criminal

activity. Terry v. Ohio, 392 U.S. 1, 21, 88 S. Ct. 1868, 1880 (1968). To meet this standard,

an officer must “show that the stop was not the product of mere whim, caprice or idle

curiosity” but rather “was based upon ‘specific and articulable facts which, taken together

with rational inferences from those facts, reasonably warrant that intrusion.’” State v. Pike,

551 N.W.2d 919, 921-22 (Minn. 1996) (quoting Terry, 392 U.S. at 21, 88 S. Ct. at 1880).

The reasonable, articulable suspicion standard is met when the officer “observes unusual

conduct that leads the officer to reasonably conclude in light of his or her experience that

criminal activity may be afoot.” State v. Timberlake, 744 N.W.2d 390, 393 (Minn. 2008)

(quoting In re Welfare of G.M., 560 N.W.2d 687, 691 (Minn. 1997).


                                              3
       Appellant argues the police officer illegally expanded the scope of the traffic stop.

An officer may expand a traffic stop if the incremental intrusion is tied to and justified by

“(1) the original legitimate purpose of the stop, (2) independent probable cause, or

(3) reasonableness, as defined in Terry.” State v. Askerooth, 681 N.W.2d 353, 365 (Minn.

2004). Reasonable, articulable suspicion requires that an officer identify “specific and

articulable facts which, taken together with rational inferences from those facts, reasonably

warrant that intrusion.” Terry, 392 U.S. at 21, 88 S. Ct. at 1880.

       Here, the officer stopped the vehicle for a window-tint violation. See Minn. Stat.

§ 169.71, subd. 4(a)(3) (2014) (prohibiting operation of a vehicle with tinted windows);

State v. George, 557 N.W.2d 575, 578 (Minn. 1997) (noting that a traffic violation,

however slight, provides an objective basis for conducting a traffic stop). The officer

observed that Weatherly displayed multiple indicia of being under the influence of a

controlled substance. Weatherly was “chewing on her lips on the inside of her lip,”

“appeared to be on the nod,” and had half-closed eyes and constricted pupils. The officer

also noticed the smell of marijuana coming from inside the vehicle. Indicia of being under

the influence of a controlled substance provides a police officer with specific and

articulable facts supporting the expansion of a stop. See State v. Hegstrom, 543 N.W.2d

698, 702 (Minn. App. 1996) (holding that “the observed symptoms of some type of

intoxication, particularly the severely constricted pupils” established probable cause to

believe driver was under the influence of a controlled substance); LaBeau v. Comm’r of

Pub. Safety, 412 N.W.2d 777, 779-80 (Minn. App. 1987) (driver’s bloodshot and watery

eyes and odor of alcohol provided officer with reasonable articulable suspicion). The


                                             4
circumstances of this case formed a reasonable basis for the officer to suspect that

Weatherly was involved in illegal activity, beyond the reason for the initial traffic stop.

       Appellant argues the officer did not spend enough time speaking with Weatherly

during the traffic stop to reasonably form an impression that she was under the influence.

Appellant fails to cite to any caselaw suggesting that a trained police officer cannot form

an impression of a driver’s impairment until a certain period of time has elapsed. Officer

Walski has been employed as an officer for 14 years and is a Drug Abuse Recognition

Officer trained to recognize people under the influence of a controlled substance. Police

officers are entitled to rely on their training and experience to determine whether a

particular factor supports a reasonable suspicion of criminal activity, State v. Smith, 814

N.W.2d 346, 352 (Minn. 2012), and we are “deferential to police officer training and

experience and recognize that a trained officer can properly act on suspicion that would

elude an untrained eye.” State v. Britton, 604 N.W.2d 84, 88-89 (Minn. 2000). The

officer’s training and experience led him to suspect that appellant and Weatherly were

under the influence of a controlled substance, and he expanded the traffic stop to further

investigate on that basis.

       The traffic stop was videotaped by a video camera mounted on the police vehicle.

During oral argument, appellant argued that the videotape does not corroborate the officer’s

account that Weatherly was impaired. Appellant characterizes their conversation as

“normal,” and argues that “[n]othing in . . . this exchange supports Officer Walski’s claim

that Ms. Weatherly or [appellant] were under the influence of a controlled substance.”

Appellant therefore urges this court to carefully review the videotape. Based on our


                                              5
independent review of the videotape, the district court’s factual findings were not clearly

erroneous. The videotape evidence supports the officer’s testimony and, therefore, the

officer’s reasonable articulable suspicion that Weatherly was under the influence of a

controlled substance. Weatherly performed poorly on the field sobriety tests and appeared

confused and incoherent in her responses to the officer. Officer Walski can be heard asking

Weatherly to open her “half-closed” eyes. Although the sores on Weatherly’s face and

arms are not visible, the video was recorded at night and Weatherly’s skin appears washed

out in the squad vehicle’s bright lights.

       Because the district court’s findings were not clearly erroneous that the officer

lawfully expanded the scope of the stop in searching appellant’s vehicle, we determine that

the district court properly denied his motion to suppress.

                                            II.

       With a few exceptions, warrantless searches are unreasonable. Katz v. United

States, 389 U.S. 347, 357, 88 S. Ct. 507, 514 (1967). “Evidence obtained as a result of a

seizure without reasonable suspicion must be suppressed.” State v. Diede, 795 N.W.2d

836, 842 (Minn. 2011). An exception to the warrant requirement is the automobile

exception. State v. Flowers, 734 N.W.2d 239, 248 (Minn. 2007). Under this exception,

police may search a motor vehicle without a warrant “[w]hen probable cause exists to

believe that a vehicle contains contraband.” Id. Probable cause exists when, looking at the

totality of the circumstances, “there is a fair probability that contraband or evidence of a

crime will be found in a particular place.” Illinois v. Gates, 462 U.S. 213, 238, 103 S. Ct.

2317, 2332 (1983).


                                             6
       Appellant argues the automobile exception does not apply because the police officer

lacked probable cause to believe there were drugs in the vehicle. We disagree. The smell

of marijuana provides an officer with probable cause to search a vehicle and its occupants

without a warrant. See State v. Schultz, 271 N.W.2d 836, 837 (Minn. 1978); see also

Ortega, 749 N.W.2d at 854 (clarifying that probable cause is a reasonableness test and

applies regardless of the amount of marijuana found on driver), aff’d, 770 N.W.2d 145

(Minn. 2009); State v. Pierce, 347 N.W.2d 829, 833 (Minn. App. 1984) (“It has long been

held that the detection of odors alone, which trained police officers can identify as being

illicit, constitutes probable cause to search automobiles for further evidence of crime.”);

State v. Wicklund, 295 Minn. 403, 405, 205 N.W.2d 509, 511 (1973) (smell of burnt

marijuana and driver’s “furtive movements” provided probable cause for vehicle search).

       Here, the officer smelled the odor of marijuana coming from the vehicle and

observed Weatherly and appellant acting in a manner that suggested they were under the

influence of a controlled substance. The officer testified that Weatherly had constricted

pupils, “appeared to be on the nod,” could not keep her eyes open, and performed poorly

on field sobriety tests. The district court found this testimony credible, and we defer to the

district court’s credibility determinations. State v. Klamar, 823 N.W.2d 687, 691 (Minn.

App. 2012). Based on the totality of the circumstances, including the odor of marijuana,

the officer’s observations of Weatherly’s behavior, and the officer’s training and expertise,

we determine that the district court correctly concluded that the officer had probable cause

to search appellant’s vehicle.




                                              7
       Appellant also argues that, due to a change in the law regarding what constitutes a

criminal possession of marijuana, the odor of marijuana alone does not always provide

probable cause to suspect possession of a criminal amount of marijuana. Appellant fails

to provide authority for this assertion. We therefore conclude that the district court did not

err by holding that the search of appellant’s vehicle was lawful under the automobile

exception to the warrant requirement.1

       Affirmed.




1
 Appellant also argues that the officer lacked probable cause to believe Weatherly was
under the influence of a controlled substance. Because we determine that the search was
valid under the automobile exception, we do not address appellant’s remaining argument.

                                              8